Cite as: 575 U. S. ____ (2015)                              1

                                     Decree

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                 No. 126, Orig.
                                  _________________


     STATE OF KANSAS, PLAINTIFF v. STATE OF 

         NEBRASKA, ET AL., DEFENDANTS 

                        ON BILL OF COMPLAINT
                                [March 9, 2015]

                         DECREE
   The Court having exercised original jurisdiction over
this controversy between three sovereign States; the is-
sues having been tried before the Special Master appoint-
ed by the Court; the Court having received briefs and
heard oral argument on the parties’ exceptions to the
Report of the Special Master; and the Court having issued
its opinion on all issues announced in Kansas v. Ne-
braska, 574 U. S. ___ (2015), IT IS HEREBY ORDERED,
ADJUDGED,        DECLARED       AND     DECREED        AS
FOLLOWS:
   1. The RRCA Accounting Procedures are hereby re-
formed as shown on the attached Appendix to be effective
for the accounting of Compact Year 2007 and thereafter.
   2. Nebraska is not liable for evaporative losses from
Harlan County Lake during 2006.
   3. Evaporation from the Non-Federal Reservoirs located
in Nebraska is a Beneficial Consumptive Use under the
Compact and must be accounted for as such.
   4. Nebraska’s consumption in 2005 and 2006 exceeded
its Compact allocation by 70,869 acre feet, said amount
equaling the combined rather than average exceedences
2                  KANSAS v. NEBRASKA

                           Decree

for those two years.
  5. Nebraska must pay Kansas within sixty (60) days of
the date of this Order, Five Million Five Hundred Thou-
sand Dollars ($5,500,000.00).
  6. Except as herein provided, the claims of all parties in
this action are denied and their prayers for relief dis-
missed with prejudice.
  7. The parties’ respective responsibilities for the fees
and costs awarded to the Special Master are as follows:
Kansas (40%); Nebraska (40%); and Colorado (20%).
  8. The parties’ previous payments made to the Special
Master and the printer of the Report of the Special Master
discharge in full their respective obligations to pay for or
share among themselves fees and costs awarded to the
Special Master together with any costs that might have
otherwise been assessed in this action.
  9. The Court retains jurisdiction to entertain such
further proceedings, enter such orders, and issue such
writs as it may from time to time deem necessary or desir-
able to give proper force and effect to this Decree.
                 Cite as: 575 U. S. ____ (2015)          3

                           Decree
                      Appendix to Decree


                        APPENDIX

          Changes to the Accounting Procedures 

III A 3. Imported Water Supply Credit Calculation:
The amount of Imported Water Supply Credit shall be
determined by the RRCA Groundwater Model. The Im-
ported Water Supply Credit of a State shall not be includ-
ed in the Virgin Water Supply and shall be counted as a
credit/offset against the Computed Beneficial Consump-
tive Use of water allocated to that State. Currently, the
Imported Water Supply Credits shall be determined using
two runs of the RRCA Groundwater Model:
a. The “base” run shall be the run with all groundwater
pumping, groundwater pumping recharge, and surface
water recharge within the model study boundary for the
current accounting year turned “on.” This will be the
same “base” run used to determine groundwater Comput-
ed Beneficial Consumptive Uses.
b. The “no NE import” run shall be the run with the same
model inputs as the base run with the exception that
surface water recharge associated with Nebraska’s Im-
ported Water Supply shall be turned “off.” This will be the
same “no NE import” run used to determine groundwater
Computed Beneficial Consumptive Uses.
The Imported Water Supply Credit shall be the difference
in stream flows between these two model runs. Differ-
ences in stream flows shall be determined at the same
locations as identified in Subsection III.D.1 for the “no
pumping” runs.
Should another State import water into the Basin in the
future, the RRCA will develop a similar procedure to
determine Imported Water Supply Credits.
4                 KANSAS v. NEBRASKA

                          Decree
                     Appendix to Decree

III D. Calculation of Annual Computed Beneficial
    Consumptive Use
1. Groundwater
Computed Beneficial Consumptive Use of groundwater
shall be determined by use of the RRCA Groundwater
Model. The Computed Beneficial Consumptive Use of
groundwater for each State shall be determined as the
difference in streamflows using two runs of the model:
The “base no NE import” run shall be the run with all
groundwater pumping, groundwater pumping recharge,
and surface water recharge within the model study
boundary for the current accounting year “on”, with the
exception that surface water recharge associated with
Nebraska’s Imported Water Supply shall be turned “off.”
The “no State pumping” run shall be the run with the
same model inputs as the “base no NE import” run with
the exception that all groundwater pumping and pumping
recharge of that State shall be turned “off.”
An output of the model is baseflows at selected stream
cells. Changes in the baseflows predicted by the model
between the “base no NE import” run and the “no-State-
pumping” model run is assumed to be the depletions to
streamflows. i.e., groundwater computed beneficial con-
sumptive use, due to State groundwater pumping at that
location. The values for each Sub-basin will include all
depletions and accretions upstream of the confluence with
the Main Stem. The values for the Main Stem will include
all depletions and accretions in stream reaches not other-
wise accounted for in a Sub-basin. The values for the
Main Stem will be computed separately for the reach
above Guide Rock, and the reach below Guide Rock.
*Taken from the August 12, 2010, Accounting Procedures.